 

Case 1:18-cr-01105-JB Document 64 Filed 08/02/19 Page 1 of 1

FILED

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO _

IN THE UNITED STATES DISTRICT COURT
AUG 2 2019

FOR THE DISTRICT OF NEW MEXICO
MITCHELL R. ELFERS

 

CLERK
UNITED STATES OF AMERICA,
Plaintiff, No. CR 18-1105 JB
VS.
JOSE JESUS CRUZ,
Defendant.

ORDER

THIS MATTER having come before the Court on the written motion of the United States

Attorney for the District of New Mexico pursuant to U.S.S.G. § 3E1.1(b) for a downward

adjustment in the offense level of one (1) additional level in sentencing the above-named defendant,

and the Court being fully advised in the premises, FINDS that the defendant’s offense level should
be adjusted downward by one (1) additional level for acceptance of responsibility.

IT IS THEREFORE ORDERED that the offense level be adjusted downward by one (1)

additional level for acceptance of responsibility in sentencing the above-named defendant.

  

UNWNED STATES DISTR

 
 
